MEMORANDUM OPINION
{¶ 1} On May 25, 2005, appellant, William J. Novak, filed a notice of appeal from a May 17, 2005 judgment of the Willoughby Municipal Court. In that judgment, the trial court denied appellant's motion challenging the jurisdiction of the court to proceed.
 {¶ 2} It is well established that the denial of a motion to dismiss for lack of jurisdiction is not a final appealable order. This is due to the fact that the underlying reasons for the motion remain undisturbed until final judgment. Thus, an appellant can always appeal the issue of jurisdiction after disposition of the entire case. State ex rel. Seatonv. Holmes, 100 Ohio St. 3d 265, 2003-Ohio-5897.
 {¶ 3} We also note that appellant captioned all of his pleadings as being filed in the Eighth District Court of Appeals. For his future reference, Lake County is part of the Eleventh District Court of Appeals.
 {¶ 4} Accordingly, this appeal is hereby sua sponte dismissed due to lack of a final appealable order.
O'Neill, j., RICE, J., concur.